Citation Nr: 1229816	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  11-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to service connection for residuals from right hand fracture (right hand disability).

4.  Entitlement to service connection for a cervical spine disability (neck disability).

5.  Entitlement to service connection for a lumbar spine condition (back disability).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 2005 to April 2010.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal received in October 2009, the Veteran requested a videoconference hearing.  The Veteran was notified by letter that his hearing was scheduled for May 2012.  In May 2012, prior to the hearing, the Veteran requested that the hearing be cancelled.     

In July 2012, the Veteran requested a hearing in Nashville, Tennessee.  The Board finds that a remand is warranted in order to schedule a videoconference hearing for the Veteran at the Nashville RO as good cause in show for the requested change.  See 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing in the order that the request was received.  He and his representative should be notified of the date, time and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If the Veteran withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


